Case: 1:18-cv-06859 Document #: 99-2 Filed: 03/06/20 Page 1 of 8 PagelD #:3052

UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS

 

THE CITY OF CHICAGO,

Plaintiff, Civil Action No. 1:17-cv-5720
Hon. Hatry D, Leinenweber
Ve

WILLIAM P, BARR, Attorney General of the
United States,

Defendant.

 

 

DECLARATION OF ARI HOLTZBLATT

I, Ari Holtzblatt, declare as follows:

1, Iam a partner in the law firm of Wilmer Cutler Pickering Hale and Dorr
(“WilmerHale”’). WilmerHale represents the City of Chicago in the above-captioned matter.

2. I submit this declaration in support of the City’s motion for attorneys’ fees and
expenses. I have personal knowledge of each of the matters stated herein, and if called to testify
would testify consistent with this declaration.

3, WilmerHale was retained by the City of Chicago in this matter in 2018. WilmerHale
agreed to represent the City on a pro bono basis. The City has, however, authorized WilmerHale to
seek and recover attorneys’ fees and expenses on the City’s behalf, and has assigned payment of any
awatd of fees to WilmerHale as compensation for its services.

4. It is WilmerHale’s standard business practice to maintain records of every attorney
and patalegal’s billing rate for each year in which they were employed by the firm. In preparing this
declaration, I have reviewed the relevant firm records to determine the applicable billing rates for

each attorney and paralegal involved in this matter.
Case: 1:18-cv-06859 Document #: 99-2 Filed: 03/06/20 Page 2 of 8 PagelD #:3053

A. Staffing

5, Based on my seven years of experience at the firm, WilmerHale appropriately staffed
this matter with attorneys and support staff of varying levels of seniority and expetience in order to
efficiently handle all aspects of the litigation. Attorneys at WilmerElale ate divided among four
tanks: associate, senior associate, counsel, and partner. Consistent with common practice and the
needs of this case, the matter was staffed with three partners, two counsel, two senior associates, one
associate, and two paralegals. Below is a summary of the experience of each attorney and paralegal
who performed work on this matter.

6. I graduated from Yale Law School in 2010 and have been licensed to practice law for
over nine years. I have extensive experience representing diverse clients at all levels, from trial
courts to the U.S. Supreme Court. My ptactice focuses on high-stakes civil litigation involving
cutting-edge statutory and constitutional issues. I previously served as a law clerk to the Honorable
Ruth Bader Ginsburg of the U.S. Supreme Court and to the Honorable David Tatel of the U.S.
Court of Appeals for the District of Columbia Circuit. In 2018, I held the position of counsel and
my billing rate was $905 per hour. That rate was consistent with the prevailing market rates for
attorneys of similar experience and background in Washington, D.C.

7, Jamie Gorelick is a pattner at WilmerHale. She graduated from Harvard Law
School, cv laude, in 1975. She is a nationally recognized attorney, with extensive experience
representing clients in diverse regulatory and enforcement matters. Ms. Gorelick also has many
yeats of government-setvice experience, including as Deputy Attorney General of the United States
and General Counsel for the Department of Defense. She has also served on numerous
government boards and commissions, particularly in the national-secutity atena. In 2018, Ms.

Gorelick held the position of partner and had a billing rate of $1,565 per hour. That tate was
Case: 1:18-cv-06859 Document #: 99-2 Filed: 03/06/20 Page 3 of 8 PagelD #:3054

consistent with the prevailing market rates for attorneys of similar experience and background in
Washington, D.C.

8, David Ogden is a partner at WilmerHale. He graduated from Harvard Law School,
magna cum laude, in 1981. Mr. Ogden is a nationally recognized attorney with extensive litigation
experience in matters involving regulatory and administrative law, including constitutional
limitations on government actions. Mr. Ogden also has extensive government-service experience,
including as the Deputy Attorney General of the United States and Deputy General Counsel for the
Department of Defense. He previously served as a law clerk to the Honorable Harty Blackmun of
the U.S. Supreme Court and the Honorable Abraham Sofaer of the U.S. District Court for the
Southern Disttict of New York. In 2018, Mr. Ogden held the position of partner and had a billing
rate of $1,435 per hour. That rate was consistent with the prevailing market rates for attorneys of
similar experience and background in Washington, D.C.

9, -Debo Adegbile is a partner at WilmerHale. He graduated from the New York
University School of Law in 1994, Mr, Adegbile has represented many municipalities and local
government agencies in investigations or litigation involving the federal government. Mr. Adegbile
has also setved as senior counsel for the Senate Judiciary committee, and currently serves as a
commissioner on the U.S. Commission on Civil Rights. In 2018, Mr. Adegbile held the position of
partner and had a billing rate of $1,040 per hour. That rate was consistent with the prevailing
market rates for attorneys of similar experience and background in New York, N.Y., where. Mr.
Adegbile works,

10. Ati Savitzky was a counsel at WilmetHale.' He graduated from the New York
University School of Law, magna cum laude, in 2011. He previously served as a law clerk to the

Honorable Raymond Lohier, Jr. of the U.S. Court of Appeals for the Second Circuit and the

 

' Mr. Savitzky left the firm in November 2019.
Case: 1:18-cv-06859 Document #: 99-2 Filed: 03/06/20 Page 4 of 8 PagelD #:3055

Honorable John G. Koeltl of the U.S. District Court for the Southern District of New York. In
2018, Mr. Savitzky held the position of counsel and had billing rate of $895 per hour. That rate was
consistent with the prevailing market rates for attorneys of similar experience and background in
Washington, D.C. |

14. Molly Jennings is a counsel at WilmerHale. She graduated from Harvard Law
School, cum laude, in 2013. She has reptesented diverse clients—including municipal corporations,
colleges and universities, and Native American tribes—throughout all stages of complex federal civil
litigation, She previously served as a law clerk to the Honorable Michael S. Kanne of the U.S. Court
of Appeals for the Seventh Circuit. In 2018, Ms. Jennings held the position of senior associate and
had a billing rate of $815 per hour. That rate was consistent with the prevailing market rates for
attorneys of similar experience and background in Washington, D.C,

12. Justin Baxenberg is a senior associate at WilmerHale. He graduated from Harvard
Law School in 2014. He has experience representing major corporations and financial institutions in
government enforcement actions and regulatory matters. He previously served as a law clerk to the
Honorable Robert L. Wilkins of the U.S. Court of Appeals for the District of Columbia Circuit. In
2018, he held the position of senior associate and had a billing rate of $775 per hour. That rate was
consistent with the prevailing market rates for attorneys of similar experience and background in
Washington, D.C,

13. Ari Evans is a senior associate at WilmerHale. He graduated from Harvard Law
School, cum laude, in 2016. He has represented major corporations and financial institutions in
complex civil litigation and investigations, He previously served as a law clerk to the Honorable
Royce C. Lamberth of the U.S. District Court for the District of Columbia. In 2018, he held the
position of associate and had a billing rate of $620 per hour, That rate was consistent with the

ptevailing market rates for attorneys of similar expetience and background in Washington, D.C.
Case: 1:18-cv-06859 Document #: 99-2 Filed: 03/06/20 Page 5 of 8 PagelD #:3056

14. Allison Schultz is a senior associate at WilmetHale, She graduated from Harvard
Law School, magna cum lande, in 2016. She has represented major corporations, governmental
entities, and individuals in all stages of complex civil litigation, She previously served as a law clerk
to the Honorable Stephen A. Higginson of the U.S. Court of Appeals for the Fifth Circuit and the
Honorable F, Dennis Saylor IV of the U.S. District Court for the District of Massachusetts. In
2018, she held the position of associate and had a billing rate of $620 per hour. That rate was
consistent with the prevailing market rate for attorneys of similar experience and background in
Washington, D.C.

15, Margaret Dudley was a senior paralegal at WilmerHale for more than 30 years.” In
2018, she held the position of senior paralegal and had a billing rate of $440 per hour. That rate was
consistent with the prevailing market rates for paralegals of similar experience and background in
Washington, D.C.

16. Pablo Lafuente has been a paralegal at WilmerHale since 2004. In 2018, he held the
position of paralegal and had a billing rate of $395 per hour. That rate was consistent with the
prevailing market rates for paralegals of similar experience and background in Washington, D.C.

B. Calculation of Hourly Rates Sought In This Matter

17. To calculate the hourly rate sought for each attorney who has worked on this matter,
I applied the same formula used to calculate fees billed to the City of Chicago in a prior
representation, |

18. In December 2015, the City of Chicago retained WilmerHale to provide advice

regarding a Department of Justice investigation into the Chicago Police Department. See Ex. 1°

 

2 Ms. Dudley retited in 2019.

.* The attached engagement letter has been redacted to remove information pertaining to other
clients of the firm.
Case: 1:18-cv-06859 Document #: 99-2 Filed: 03/06/20 Page 6 of 8 PageID #:3057

For that representation, WilmerHale agreed to charge the City its standard 2016 billing rates—held
constant throughout the life of the representation regatdless of team-member promotions and/or
annual rate increases—minus a ten-percent discount. See id. at 1. The City of Chicago agreed to
payment on those terms and did pay WilmerHale’s for its representation in the matter in accordance
with the agreed-upon tates.

19, Using the same formula used to calculate fees paid by the City for the 2016-2017
representation, I calculated the houtly billing rate sought for each attorney or paralegal on this
matter as 90% of that person’s hourly billing rate in 2018—the year in which WilmerHale’s
representation in this matter began. Applying that formula results in an hourly billing rate for each
attorney and paralegal on this matter as follows:

a. | I had an hourly billing rate of $905 in 2018. Accordingly, the houtly rate
sought for my work on this matter is $814.50 (905.00 x .90 = 814.50).

b. Jamie Gorelick had an hourly billing rate of $1,565 in 2018. Accordingly, the
houtly rate sought for Ms. Gorelick’s work on this matter is $1,408.50 (1,565.00 x .90 =
1,408.50).

c, David Ogden had an hourly billing rate of $1,435 in 2018. Accordingly, the
houtly rate sought fot Mr. Ogden’s work on this matter is $1,291.50 (1,435.00 x .90 =
1,291.50).

d. Debo Adegbile had an houtly billing rate of $1,040 in 2018. Accordingly, the
houtly rate sought for Mr. Adegbile’s work on this matter is $936.00 (1,040.00 x .90 =
963.00).

€. Ari Savitzky had an houtly billing rate of $895 in 2018. Accordingly, the

houtly rate sought for Mr. Savitsky’s work on this matter is $805.50 (895.00 x .90 = 805.50).

6
Case: 1:18-cv-06859 Document #: 99-2 Filed: 03/06/20 Page 7 of 8 PagelD #:3058

f, Molly Jennings had an hourly billing rate of $815 in 2018. Accordingly, the

hourly rate sought for Ms. Jennings’ work on this matter is $733.50 (815.00 x .90 = 733.50).

g Justin Baxenberg had an hourly billing rate of $775 in 2018. Accordingly, the
hourly rate sought for Mr. Baxenberg’s work on this matter is $697.50 (775.00 x .90 =

697,50).

h. Ari Evans had an hourly billing rate of $620 in 2018. Accordingly, the hourly

tate sought for Mr. Evans’ work on this matter is $558.00 (620.00 x .90 = 558.00).

i, Allison Schultz had an hourly billing rate of $620 in 2018, Accordingly, the

hourly rate sought for Ms. Schultz’s work on this matter is $558.00 (620.00 x .90 = 558.00).

j. Margaret Dudley had an hourly billing rate of $440 in 2018. Accordingly, the

hourly rate sought for Ms. Dudley’s work on this matter is $396.00 (440.00 x .90 = 396.00).

k. Pablo Lafuente had an hourly billing rate of $395 in 2018, Accordingly, the

hourly rate sought for Mr. Lafuente’s work on this matter is $355.50 (395.00 x .90 = 355.50).

C. Calculation Of Hours Sought

20, It is WilmerHale’s ptactice to keep contemporaneous time records. ‘Throughout this
matter, all time was accurately recorded in the normal course of business in tenth-of-an-hour
increments.

21. Attached as Exhibit 2 are time records containing all WilmetHiale attorney and
paralegal time for which the City seeks recovery. For work completed by WilmerHale attorneys or
staff, Chicago seeks fees for 659.9 attorney hours and 40 support-staff hours, for a total of 699.9
hours.

22. ‘The time for which Chicago seeks fees includes, among other things, time spent:
researching and drafting the complaint; drafting.a motion for a preliminary injunction; drafting a

motion to reassign the case; engaging in settlement discussions; researching, drafting, and preparing

 
Case: 1:18-cv-06859 Document #: 99-2 Filed: 03/06/20 Page 8 of 8 PagelD #:3059

all submissions in support of a motion for summary judgment; and drafting an opposition to the
Attorney General’s motion to dismiss.

23. The time for which Chicago seeks fees does not include time that I determined was
excessive, duplicative, or unrelated to the issues on which Chicago prevailed. Prior to my review,
our fee records reflected a total of 1,148.3 hours billed to the FY2018 litigation. To arrive at the
699.90 houts claimed in Chicago’s fee petition, I thus excluded 448.4 hours.

24, In particular, the excluded time does not include 126.6 hours associated with
Chicago’s challenge to the appointment of Mr. Whitaker as Acting Attorney General, which was
mooted by the appointment and confirmation of Mr. Bart as Attorney General.

25. I have reviewed each time entry and each expense incurred in this litigation for
which Chicago seeks reimbursement. Each is a fee ot expense normally billed to a client. Based on
my experience in other matters and my familiarity with the facts and legal issues in this litigation, I
believe that the fees and costs sought ate reasonable and were necessary to the litigation.

I declare under penalty of perjury pursuant to 28 U.S.C. § 1746 that the foregoing is true and

correct.

Executed on March 6, 2020.

 

 

By:
Ari Holffblatt

 

 
